Citation Nr: 1013466	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1983 and March 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for a cervical spine condition, a lumbar 
spine condition and headaches.  The Veteran disagreed and 
perfected an appeal.

In September 2007, the Veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before a local hearing officer.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

In a February 2009 decision, the Board remanded the Veteran's 
claim for further evidentiary development.


FINDINGS OF FACT

1.  The preponderance of competent medical and other evidence 
of record supports a conclusion that the Veteran's cervical 
spine condition is unrelated to the Veteran's active duty 
service.

2.  The preponderance of competent medical and other evidence 
of record supports a conclusion that the Veteran has no 
diagnosed lumbar back condition.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
headache condition is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a cervical spine 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Entitlement to service connection for a lumbar spine 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Entitlement to service connection for a headache 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was injured while on active duty 
in Iraq when the truck he was riding in hit a dip, causing 
his head to impact the ceiling of the truck's cab.  The 
Veteran claims that the impact resulted in a cervical spine, 
a lumbar spine and a headache condition.  He seeks service 
connection for all three conditions.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to obtain records from 
the Social Security Administration (SSA), and then 
readjudicate the claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, VBA obtained the records held by SSA pertaining to 
the Veteran's claim and readjudicated the Veteran's claim in 
November 2009.  The Board finds that VBA substantially 
complied with the remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in a letter dated September 2005 
that in order to substantiate his claims for service 
connection, the evidence must show a current condition, an 
event or injury during service, and medical evidence of a 
relationship between the current condition and the event or 
injury during service.  In a March 2006 letter, the Veteran 
was informed of how VA determines a disability rating and an 
effective date as required by the Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran was further notified in all letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran, records held by the SSA, and all 
VA medical records pertaining to the Veteran's claim.  The 
Veteran has received medical examinations pertaining to his 
service connection claims, including the examination in 
February 2006.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran and his service representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  The Veteran further indicated on his 
January 2007 VA Form-9 substantive appeal that he did not 
seek a hearing before a Veterans Law Judge. 

The Board will proceed to adjudicate the Veteran's claims.


Entitlement to service connection for a cervical spine 
condition.

Entitlement to service connection for a lumbar spine 
condition.

Entitlement to service connection for headaches.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Complaints of pain symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

Analysis

The Veteran seeks service connection for a cervical spine 
condition, a lumbar spine condition, and a headache 
condition.  The Board will address each Hickson element in 
turn as to each claimed disorder.

With regard to element (1), a current disability, and the 
Veteran's cervical spine condition, the Board observes that 
an anterior cervical disectomy and fusion for C5-6 was 
completed in September 2006.  Thus, a current disability is 
shown.  

With regard to the Veteran's lumbar spine, a February 2006 VA 
examiner found no current condition.  In addition, the 
medical records indicate that although the Veteran has made 
several complaints for lower back pain, there is no record 
that he has ever been treated for those complaints and there 
has been no low back condition diagnosed.  As indicated 
above, a claim for service connection requires a disability 
shown by competent medical evidence to exist.  See Chelte, 
supra.  The Board acknowledges that the Veteran is competent 
to testify about the pain he experiences.  However, the 
complaints of pain were assessed by the February 2006 
examiner and no diagnosis was made.  Complaints of pain are, 
by themselves, insufficient to support a claim for 
disability.  See Sanchez-Benitez, supra.  For those reasons, 
the Board finds that the Veteran's claim for entitlement to 
service connection for low back pain fails.  

With regard to the Veteran's claim for service connection for 
headaches, the February 2006 examiner diagnosed the Veteran's 
condition as "headaches."  Thus, element (1) is satisfied.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's claims 
essentially revolve around a single event.  As stated in a 
July 2006 statement, in about late-July or early August 2003, 
the Veteran was a passenger in a U.S. Army Hemmet wrecker 
truck.  The truck hit a series of dips which caused the 
Veteran to hit his head on the ceiling of the cab of the 
truck.  He claims to have injured his neck at that time and 
that it is the cause of his headache condition.  

The Veteran has submitted the January 2006 statements of 
several soldiers who were with him in Iraq where the incident 
took place in "late-July or early-August 2003."  The 
statements were made as part of a Line of Duty investigation 
conducted by the Veteran's National Guard unit, and were made 
under oath.  M.S. stated that he was the driver of the truck 
and that he recalled seeing the Veteran hit his head on the 
"roof of the wrecker," and recalled that the Veteran said 
he had hurt his neck.  L.T. stated that he recalled that when 
the Veteran returned, the Veteran said that "they had hit a 
bump in the road causing his head to hit the top of the 
truck."  M.M. stated that he was also in the convoy and 
recalled about "three dips in the road."  M.M. further 
stated that he recalled the Veteran said after they had 
returned to their base that "they had hit the dip faster 
than they should have and he hit his head on the ceiling of 
the vehicle."  M.M. also noted that he did not remember the 
Veteran saying anything about "his neck or back hurting" 
after the convoy returned.  L.T. and M.S. also noted that at 
some point following the incident, the Veteran was on a 
physical profile and was wearing tennis shoes.

Other relevant records include entries made in the Veteran's 
service treatment records.  In an April 2004 health 
assessment, the Veteran indicated that he had "no medical or 
dental problems that developed during deployment."  In 
another section, the Veteran indicated that he had headaches, 
and numbness or tingling in the hands or feet, "now" and 
"during" the assignment.  He also complained of chest pain, 
dizziness, fainting and lightheadedness, difficulty breathing 
and frequent indigestion.  In a June 2004 health assessment, 
the Veteran again stated that he had headaches during the 
assignment.  In a July 2004 report of medical assessment, the 
Veteran indicated low back pain since June 2003 and bilateral 
hand numbness since September 2003.  In a June 2005 report of 
medical history, the Veteran reported back pain 
"occasionally in the morning," and numbness or tingling 
since 2003 and first noted in Iraq.  Finally, in a September 
2005 report of medical history, the Veteran indicated "no" 
in a block next to "any current medical problems."  There 
are no treatment records indicated the Veteran sought 
treatment for neck pain or headaches during the period 
between March 2003 and August 2004.

It is the province of the Board to determine credibility of 
witnesses and evidence in the record. See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998). In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

With regard to the evidence of a neck injury, the Board 
observes that it consists of a statement made by the Veteran 
in support of a line of duty investigation, and the 
recollections of three other soldiers.  The Board finds that 
the evidence supporting a finding of fact that the Veteran 
hit his head on the ceiling of the truck is at least in 
equipoise; it was observed by M.S. who stated the fact under 
oath.  The fact of a neck injury is, however, a separate 
inquiry.  M.S. recalled a statement made by the Veteran that 
he had hurt his neck, as did L.T.  On the other hand, M.M. 
did not recall any statement regarding the Veteran hurting 
his neck.  In addition, the Veteran stated more than two 
years after the fact, and during an investigation to 
determine whether health concerns were to be deemed within 
the line of duty, the Veteran made statements regarding neck 
pain.

However, contemporary evidence makes no mention of a neck 
injury or neck pain.  In his later statements, the Veteran 
seems to contend that he made complaints of pain known to 
health care providers, but that they didn't write it down.  
The Board observes that the Veteran himself filled out the 
health assessments and reports of medical history discussed 
above, and they include no mention of neck pain.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this 
case, the Board has found that the Veteran hit his head on 
the ceiling of the truck.  However, the Board does not find 
that the evidence supports a finding that the Veteran injured 
his neck in that event.  The Veteran's statement was made in 
an effort to have medical costs covered by the military, and 
the recollections of the Veteran's complaint of a neck injury 
made by M.S. and L.T. are not supported by the contemporary 
records.  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].

For those reasons, while the Board finds that the Veteran hit 
his head on the ceiling of the truck, the Board does not find 
that there is sufficient credible evidence establishing that 
a neck injury was incurred during active duty.  Thus, element 
(2) is not satisfied regarding a neck injury.

Regarding the claim for headaches, the Board has found that 
the Veteran hit his head on the ceiling of the wrecker and 
the Board notes that the Veteran indicated in contemporaneous 
records that he had headaches in April and June 2004, but 
made no indication of headaches in July 2004, one month 
before his release from active duty.  There are no treatment 
records which indicate the Veteran sought treatment for 
headaches during his active duty service.  

The Board finds that the Veteran's statements that he 
experienced headaches some seven or so months after the event 
he contends started his head aches are inconsistent with the 
fact that he did not seek medical treatment for headaches 
throughout the remainder of his time on active duty.  The 
inconsistency is further strengthened by the fact that he 
made no mention of headaches in the January 2006 statement in 
response to the line of duty investigation, and the fact that 
in both the April and June 2004 medical health assessments, 
the Veteran contended that he had a myriad of health problems 
which, evidently, cleared up in July 2004.  In sum, the Board 
finds that the Veteran's reports of headaches during service 
are inconsistent with the medical evidence in the record.  

Simply put, if he had been experiencing such symptoms, he 
would have sought medical treatment for them.  He did not.  
Therefore, the Board finds that the Veteran's statements are 
inconsistent and lack credibility, and that their probative 
value is therefore limited.  See Forshey supra.  For those 
reasons, the Board finds that the evidence supporting a 
finding that the Veteran incurred headaches during service as 
a result of an injury in July or August 2003 is not supported 
by sufficient credible and probative evidence.  Element (2) 
is not satisfied.

For the reasons stated above, the Board finds that 
entitlement to service connection for a cervical spine 
condition, a lumbar spine condition and a headache condition 
are not warranted.


ORDER

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to service connection for a lumbar spine 
condition is denied.

Entitlement to service connection for a headache condition is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


